UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	July 1, 2011 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Value Fund Annual report 6 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. These risks are generally greater for midsize companies. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: Stock markets around the world continue to exhibit volatility due to Europes unresolved sovereign debt crisis, Chinas decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozones debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnams fundamental, bottom-up investment approach is well suited to uncovering opportunities in todays volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A value approach to international investing Just as free trade has opened the U.S. economy to world imports in recent years, the world has also become more available to U.S. investors. New markets for equity investing were established as communist economies transitioned to capitalism, and investor-friendly reforms helped give investors greater transparency and sound legalfooting. Investing in companies located in differenteconomic systems may provide your portfolio with valuable diversification, particularly during a downturn in the U.S. economy. International economies generally follow a different business cyclethan that of the United States and may be growing while the U.S. economy is sluggish. Investing in securities denominated in foreign currencies provides further diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. Since 1996, Putnam International Value Fund has sought to benefit from positive changes taking place in companies outside the United States by investing mainly in stocks of large and midsize companies. The fund’s manager looks for financially strong companies that appear to be priced attractively and poised to experience positive changes. The fund’s goal is to identify companies that are undertaking new business strategies to compete in a dynamic global economy, or companies that are the beneficiaries of change, such as industry deregulation, privatization, corporate restructuring, andmergers. To gather information about this wide variety of companies and markets, the manager is supported by Putnam analysts based in Boston, London, and Singapore. In all decisions, the manager is guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they reach what is considered their true worth. The fund seeks to combine the potential benefits of international investing with a value-driven approach so that it may successfully serve as the international portion of a broadly diversified portfolio. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the fund’s manager seeks stocks that are believed to be underpriced by the market. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Quality The manager considers high-quality characteristics such as solid management and sound business models that create strong cash flows. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Cash flow The manager examines each company’s financials, particularly the amount of cash a company generates relative to the earnings that it reports, and targets those companies believed to offer attractive and sustainable cash flow. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio manager Darren, how would you describe the market conditions during the 12-month period ended June30, 2012? European fears, concerns over an economic hard landing in China, and weakening U.S. economic data rattled the markets in the SeptemberOctober 2011 time frame. Many stocks rose sharply over the first three months of 2012. But then the ensuing three months were the polar opposite, as macroeconomic fears again overwhelmed the global investment stage. With anxiety flaring up over a possible Greek exit from the eurozone and troubled real estate markets in Spain leading to a government-led bailout, stocks fell indiscriminately through much of the annual periods final three months. In the first three months of 2012, stocks posted their strongest first-quarter gains in more than a decade. The largest advances came from stocks of cyclical companies, which tend to perform better during periods of economic growth and thereby inspire greater investor confidence. Strong U.S. corporate earnings also helped drive market performance during the first quarter of 2012. That growth momentum not only stalled during the second quarter, but also began to backslide. This change of fortune came amid signs that the European sovereign debt crisis was reigniting, economic activity in emerging markets was continuing to slow, and the U.S. economys growth trajectory was flattening out. This comparison shows your funds performance in the context of broad market indexes for the 12months ended 6/30/12. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 As a result, the fund delivered negative returns for the 12-month period, but was able to outperform its benchmark on a relative basis. What strategies led to that outperformance? We achieved that relative outperformance with a “barbell” strategy that combined a balance of pro-cyclical and defensive stocks. In 2012, the fund benefited from strong first-quarter results, which offset negative returns in the second quarter. Our excess performance versus the benchmark was driven by favorable stock selection and dramatic underweight positions to the so-called peripheral countries of the eurozone — Spain, Italy, Greece, Portugal, and Ireland — where the region’s ongoing sovereign debt issues were most severe. By contrast, the fund was overweight to the eurozone’s core and more fiscally stable countries — Germany and France — as well as the United Kingdom, and this positioning also helped relative performance. Within the portfolio, we achieved positive performance in virtually every sector relative to the benchmark, with the notable exceptions of health care, where poor stock selection held back performance, and energy, where a modest overweight position detracted as a result of the dramatic decline in energy prices during the second half of the period. Have you made any changes in the portfolio’s positioning? At the end of the period, the fund was tilted slightly more toward offense than defense, but with a fair amount of defensive positioning as well. This barbell strategy involves our owning a fair number of large-cap value stocks, which is a core focus of the fund, paired with high-dividend-paying stocks that possess the kind of defensive qualities that have outperformed recently. In essence, the pro-cyclical names in consumer discretionary, automotive, and industrials are offset with a ballast of utilities, consumer staples, and health-care sector holdings. The portfolio is positioned so that we attempt to maintain a risk profile in line with that of the benchmark, minimizing market-directional positions. Our Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 stock-selection process is based on fundamental, bottom-up research. As a result, any changes we make in the portfolio are driven by individual stock selection. As investors migrated to more defensive sectors and into dividend-paying stocks during the second quarter of this year, the telecommunications, utilities, and health-care sectors outperformed cyclical discretionary industries such as information technology and basic materials. This was a reversal of what we witnessed in the first quarter, when the world seemed to be feeling better about the investing climate. Although the fund still maintains a pro-cyclical bent — being overweight to consumer discretionary and consumer staples, and underweight to telecommunication services and utilities — performance received a boost from good stock selection within those underweighted sectors. Overall, we saw outperformance in information technology, industrials, and especially consumer staples, where we have a strong defensive positioning. Which holdings contributed to performance? The top contributor to performance was Anheuser-Busch InBev [ABI] , the Belgium-based multinational brewing company and an out-of-benchmark holding. Company management has been adept at cost cutting. By cutting back on debt and returning cash to shareholders, the company’s share price appreciated during the period. Late in the period, ABI announced the acquisition of Mexico-based brewer Grupo Modelo, which is seen as an attractive development, as it should boost ABI’s earnings profile. Grupo Modelo makes the Corona beer brand. This acquisition of Grupo Modelo will enable This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 ABI to gain access to some faster-growing emerging markets. The second-largest contributor, Japan Tobacco , also falls into the defensive category. The stock suffered after the earthquake in Japan in 2011. Japan Tobacco is an out-of-benchmark holding that rebounded in price after it aggressively started to reclaim market share. The company, partly owned by the Japanese government, has benefited from tremendous pricing power that the tobacco industry generally enjoys. The company also plans to increase its dividend, which makes it a standout in Japan, a low-dividend country. Gemalto is another stock-picking success story. The company makes SIM (Subscriber Identity Module) cards, a smart microprocessor chip for mobile phones as well as other digital telephone networks. An out-of-benchmark holding, Gemalto is based in the Netherlands. Gemalto’s approach is to capture the high-end SIM card market. While the SIM card has been around for years, Gemalto is building cards for the next generation, making more secure and encrypted versions. This will allow secure transactions for online banking, for example. Some investors had written off Gemalto because they felt the company was not positioned for growth in the SIM card market. The fear was that the SIM card was going to become commoditized. As a result, the stock became cheap, then performed well, and the fund benefited. What were some decisions that held back performance? GlaxoSmithKline , a global health-care and pharmaceutical company, was the top detractor by virtue of not holding it in the portfolio. We chose instead to have an overweight position in benchmark component Sanofi , another big health-care and pharmaceutical company. The stock of Pandora , a Danish maker of moderately priced jewelry, struggled in the wake of a lower-than-expected growth report and concerns that rising silver prices would squeeze profit margins. The stock had done This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades. Holdings will vary over time. 8 well, but suffered because the company was growing too fast and was experiencing competition. The stock declined when its growth story became unhinged. As a result, we have sold entirely out of the position. JB Hi-Fi , an Australian consumer electronics and music store chain, was an out-of-benchmark holding that detracted from results. The company suffered from weak consumer demand in Australia, which is enduring sluggish economic growth. The company is also facing challenges from many of its online competitors that are able to sell products cheaper. The stock plummeted in value as a result. We have completely eliminated our position in JB Hi-Fi. What is your outlook? We believe markets and economies worldwide are gripped by fear today, but we continue to select stocks for the portfolio based on fundamental, bottom-up research as opposed to broader market trends. As value investors, we are looking opportunistically for stocks we believe have been unfairly punished in the market downdraft and selectively adding them to the portfolio. We remain confident in the way the portfolio is positioned and believe there is a significant opportunity for value investors to find great companies. Thank you, Darren, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1996. IN THE NEWS European policymakers in late June made further progress toward solving the eurozone’s crippling debt problems. While Europe’s leaders did not devise a comprehensive plan to solve the debt crisis that has hampered global stock markets and economic growth, at the June28–29 Brussels summit, policymakers made a series of announcements that suggested a bolder move toward reaching fiscal stability and unity within the 17-nation eurozone. Chief among these was the decision to allow two European bailout funds to inject money directly into troubled European banks, rather than make loans to governments to bail out the banks. The move permits the bailout funds to rescue banks without putting fiscally stressed countries deeper in debt. While concerns remain, many market observers feel that the latest proposals could lay the groundwork for an eventual resolution. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (8/1/96) (8/1/96) (2/1/99) (8/1/96) (12/1/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 4.97% 4.58% 4.17% 4.17% 4.20% 4.20% 4.44% 4.21% 4.70% 5.18% 10 years 45.83 37.37 34.95 34.95 35.27 35.27 38.66 33.75 42.18 49.65 Annual average 3.84 3.23 3.04 3.04 3.07 3.07 3.32 2.95 3.58 4.11 5 years –36.12 –39.79 –38.56 –39.55 –38.49 –38.49 –37.68 –39.88 –36.95 –35.36 Annual average –8.57 –9.65 –9.28 –9.58 –9.26 –9.26 –9.02 –9.68 –8.81 –8.36 3 years 19.71 12.80 16.95 13.95 16.93 16.93 17.84 13.69 18.64 20.51 Annual average 6.18 4.10 5.36 4.45 5.35 5.35 5.62 4.37 5.86 6.42 1 year –14.26 –19.17 –14.94 –19.01 –14.95 –15.76 –14.70 –17.67 –14.51 –14.14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class C, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 6/30/12 Lipper International Large-Cap Value MSCI EAFE Value Index (ND) Funds category average* Annual average (life of fund) 4.61% 5.24% 10 years 67.42 60.11 Annual average 5.29 4.75 5 years –32.87 –33.19 Annual average –7.66 –7.84 3 years 13.26 13.80 Annual average 4.24 4.36 1 year –15.16 –15.91 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/12, there were 123, 112, 89, 55, and 27 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,495 and $13,527, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,375 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $14,218 and $14,965, respectively. 11 Fund price and distribution information For the 12-month period ended 6/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.460 $0.367 $0.379 $0.410 $0.438 $0.487 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/11 $10.53 $11.17 $10.39 $10.43 $10.52 $10.90 $10.38 $10.56 6/30/12 8.54 9.06 8.45 8.47 8.54 8.85 8.41 8.55 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/11 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 6/30/12 *† 1.38% 2.13% 2.13% 1.88% 1.63% 1.13% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.01% from annualizing the performance fee adjustment for the six months ended 6/30/12. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from January1, 2012, to June30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.04 $10.83 $10.84 $9.57 $8.30 $5.76 Ending value (after expenses) $1,050.40 $1,045.80 $1,047.00 $1,047.90 $1,048.60 $1,050.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended June30, 2012, use the following calculation method. To find the value of your investment on January1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.92 $10.67 $10.67 $9.42 $8.17 $5.67 Ending value (after expenses) $1,018.00 $1,014.27 $1,014.27 $1,015.51 $1,016.76 $1,019.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Value Index (ND) is an unmanaged index which measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s FormsN-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 29, 2012, Putnam employees had approximately $330,000,000 and the Trustees had approximately $78,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 16 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These management contracts have been in effect for two years — since January or, for a few funds, February 2010. (Your fund’s management contract took effect in January 2010.) The Trustees approved these management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. In the case of your fund, the Trustees and fund shareholders subsequently approved a second new management contract, which took effect in July 2011. Since January 2010, under its management contract, your fund has had the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. (Your fund’s July 2011 management contract changed the index of securities prices for use, prospectively, in determining management fee adjustments, to conform more closely to a proposed change in your fund’s investment policy). To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the January 2010 management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and that the index of securities prices to determine performance-based management fee adjustments had only been in place since July 2011, and the Trustees 17 will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam 18 Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper International Large-Cap Value) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 128, 117 and 91 funds, respectively, in your fund’s Lipper peer group. (When considering performance 19 information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam International Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam International Value Fund (the “fund”) at June 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2012 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts August 14, 2012 22 The fund’s portfolio 6/30/12 COMMON STOCKS (96.8%)* Shares Value Air freight and logistics (1.1%) Deutsche Post AG (Germany) 118,920 $2,106,205 Auto components (0.7%) Valeo SA (France) 33,028 1,368,505 Automobiles (4.3%) Fiat SpA (Italy) † 172,467 872,697 Nissan Motor Co., Ltd. (Japan) 602,000 5,701,361 Porsche Automobil Holding SE (Preference) (Germany) 35,170 1,751,310 Beverages (2.1%) Anheuser-Busch InBev NV (Belgium) 33,743 2,623,273 Cola-Cola Amatil, Ltd. (Australia) 104,842 1,439,970 Capital markets (1.2%) Deutsche Bank AG (Germany) 35,102 1,275,722 Macquarie Group, Ltd. (Australia) 40,645 1,094,341 Chemicals (3.3%) Arkema (France) 17,463 1,144,217 BASF SE (Germany) 57,482 3,994,345 Lanxess AG (Germany) 20,707 1,306,173 Commercial banks (10.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 131,996 2,996,453 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 82,528 594,808 Barclays PLC (United Kingdom) 707,826 1,811,888 China Construction Bank Corp. (China) 2,359,000 1,626,469 HSBC Holdings PLC (London Exchange) (United Kingdom) 333,335 2,939,163 Industrial and Commercial Bank of China, Ltd. (China) 2,048,000 1,145,190 Mitsubishi UFJ Financial Group, Inc. (Japan) 694,500 3,323,732 National Bank of Canada (Canada) 34,720 2,481,656 Sberbank of Russia ADR (Russia) 166,000 1,805,655 UniCredit SpA (Italy) † 223,286 846,088 United Overseas Bank, Ltd. (Singapore) 73,000 1,084,821 Computers and peripherals (1.0%) Asustek Computer, Inc. (Taiwan) 58,580 541,875 Gemalto NV (Netherlands) 18,276 1,314,341 Construction and engineering (1.2%) Vinci SA (France) S 49,043 2,295,375 Construction materials (0.5%) China Shanshui Cement Group, Ltd. (China) 1,428,000 982,742 23 COMMON STOCKS (96.8%)* cont. Shares Value Diversified financial services (2.8%) ING Groep NV GDR (Netherlands) † 367,536 $2,479,702 ORIX Corp. (Japan) 31,310 2,914,281 Diversified telecommunication services (3.0%) BCE, Inc. (Canada) 53,293 2,197,466 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 36,100 1,677,284 Vivendi (France) 40,743 757,438 Ziggo NV (Netherlands) † 38,374 1,226,868 Electric utilities (0.6%) Energias de Portugal (EDP) SA (Portugal) 478,620 1,130,691 Electrical equipment (1.1%) Mitsubishi Electric Corp. (Japan) 248,000 2,066,967 Electronic equipment, instruments, and components (0.1%) Hollysys Automation Technologies, Ltd. (China) † S 32,000 272,640 Energy equipment and services (1.1%) Technip SA (France) 19,617 2,047,132 Food and staples retail (1.7%) Lawson, Inc. (Japan) 48,300 3,379,193 Food products (2.3%) Ajinomoto Co., Inc. (Japan) 110,000 1,529,214 Golden Agri-Resources, Ltd. (Singapore) 1,315,000 702,977 Kerry Group PLC Class A (Ireland) 49,967 2,187,453 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 387,000 1,976,434 Health-care equipment and supplies (0.3%) Biosensors International Group, Ltd. (Singapore) † 751,000 679,317 Hotels, restaurants, and leisure (1.2%) SJM Holdings, Ltd. (Hong Kong) 412,000 768,728 TUI Travel PLC (United Kingdom) 585,773 1,563,137 Household durables (0.3%) Haier Electronics Group Co., Ltd. (Hong Kong) † 406,000 490,485 Independent power producers and energy traders (1.7%) Electric Power Development Co. (Japan) 77,800 2,040,369 International Power PLC (United Kingdom) 177,821 1,163,309 Industrial conglomerates (1.3%) Siemens AG (Germany) 29,140 2,449,441 24 COMMON STOCKS (96.8%)* cont. Shares Value Insurance (8.0%) ACE, Ltd. 56,086 $4,157,655 AIA Group, Ltd. (Hong Kong) 191,600 660,626 Allianz SE (Germany) 41,731 4,196,254 AXA SA (France) 114,615 1,534,031 Prudential PLC (United Kingdom) 304,520 3,528,286 SCOR SE (France) 54,046 1,311,285 IT Services (0.7%) Amadeus IT Holding SA Class A (Spain) 63,826 1,351,649 Machinery (1.4%) Fiat Industrial SpA (Italy) 212,318 2,092,269 Metso Corp. OYJ (Finland) 18,069 625,593 Media (2.5%) Kabel Deutschland Holding AG (Germany) † 43,616 2,714,343 WPP PLC (Ireland) 167,833 2,039,895 Metals and mining (2.1%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,285,164 Newcrest Mining, Ltd. (Australia) 27,135 631,602 Rio Tinto PLC (United Kingdom) 43,926 2,097,876 Multiline retail (0.7%) PPR SA (France) 9,504 1,357,168 Multi-utilities (1.3%) Centrica PLC (United Kingdom) 521,080 2,597,678 Office electronics (0.3%) Canon, Inc. (Japan) 14,000 560,599 Oil, gas, and consumable fuels (11.9%) BG Group PLC (United Kingdom) 128,717 2,634,558 Canadian Natural Resources, Ltd. (Canada) 71,400 1,915,268 ENI SpA (Italy) 149,488 3,190,276 Inpex Corp. (Japan) 323 1,810,842 Nexen, Inc. (Canada) 46,215 782,582 Origin Energy, Ltd. (Australia) 107,159 1,347,894 Petroleo Brasileiro SA ADR (Brazil) 35,500 666,335 Royal Dutch Shell PLC Class A (United Kingdom) 259,337 8,763,524 Total SA (France) 40,313 1,819,291 Pharmaceuticals (8.3%) Astellas Pharma, Inc. (Japan) 48,900 2,135,949 AstraZeneca PLC (United Kingdom) 37,182 1,661,997 Bayer AG (Germany) 70,599 5,090,796 Sanofi (France) 73,753 5,592,767 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,542,104 25 COMMON STOCKS (96.8%)* cont. Shares Value Real estate investment trusts (REITs) (2.5%) British Land Company PLC (United Kingdom) R 289,183 $2,316,561 Dexus Property Group (Australia) R 1,297,177 1,240,757 Mirvac Group (Australia) R 936,856 1,226,916 Real estate management and development (2.3%) Henderson Land Development Co., Ltd. (Hong Kong) 163,000 905,594 Hysan Development Co., Ltd. (Hong Kong) 278,000 1,057,401 Mitsui Fudosan Co., Ltd. (Japan) 132,000 2,560,639 Road and rail (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 836,000 1,024,401 Semiconductors and semiconductor equipment (0.8%) Samsung Electronics Co., Ltd. (South Korea) 1,501 1,591,395 Software (1.0%) Konami Corp. (Japan) 85,500 1,941,909 Tobacco (2.5%) Imperial Tobacco Group PLC (United Kingdom) 15,590 599,858 Japan Tobacco, Inc. (Japan) 90,200 2,672,947 Philip Morris International, Inc. 16,900 1,474,694 Trading companies and distributors (1.9%) Mitsui & Co., Ltd. (Japan) 247,400 3,670,609 Wireless telecommunication services (3.5%) China Mobile, Ltd. (China) 107,000 1,175,985 Vodafone Group PLC (United Kingdom) 1,986,080 5,580,162 Total common stocks (cost $184,063,583) SHORT-TERM INVESTMENTS (2.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% d 2,266,320 $2,266,320 Putnam Money Market Liquidity Fund 0.12% e 1,211,240 1,211,240 SSgA Prime Money Market Fund 0.09% P 666,152 666,152 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.192%, March 7, 2013 ## $782,000 781,126 U.S. Treasury Bills with effective yields ranging from 0.150% to 0.159%, February 7, 2013 ## 180,000 179,824 U.S. Treasury Bills with an effective yield of 0.076%, August 23, 2012 10,000 9,999 U.S. Treasury Bills with effective yields ranging from 0.071% to 0.077%, July 26, 2012 ## 306,000 305,985 Total short-term investments (cost $5,420,562) TOTAL INVESTMENTS Total investments (cost $189,484,145) 26 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $193,119,946. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $570,406 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 21.1% Hong Kong 2.1% United Kingdom 19.7 Singapore 1.8 Germany 13.1 Belgium 1.4 France 10.2 Spain 1.0 Australia 5.9 Russia 1.0 United States 4.3 South Korea 0.8 Canada 3.9 Israel 0.8 Italy 3.7 Portugal 0.6 China 2.7 Other 1.0 Netherlands 2.7 Total 100.0% Ireland 2.2 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $453,632,099) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 7/18/12 $8,481,548 $8,069,541 $412,007 British Pound Sell 7/18/12 796,828 782,076 (14,752) Canadian Dollar Buy 7/18/12 1,736,686 1,700,591 36,095 Euro Sell 7/18/12 1,541,181 1,520,725 (20,456) 27 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $453,632,099) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Norwegian Krone Buy 7/18/12 $1,035,595 $1,009,185 $26,410 Swedish Krona Buy 7/18/12 4,578,989 4,397,278 181,711 Swiss Franc Buy 7/18/12 2,326,876 2,294,724 32,152 Barclays Bank PLC Australian Dollar Buy 7/18/12 1,829,871 1,797,794 32,077 Australian Dollar Sell 7/18/12 1,829,871 1,738,478 (91,393) Australian Dollar Sell 8/16/12 1,824,917 1,793,139 (31,778) British Pound Buy 7/18/12 1,762,794 1,746,672 16,122 British Pound Sell 7/18/12 1,762,794 1,729,957 (32,837) British Pound Sell 8/16/12 1,762,661 1,746,560 (16,101) Canadian Dollar Buy 7/18/12 2,149,575 2,123,190 26,385 Canadian Dollar Sell 7/18/12 2,149,575 2,106,134 (43,441) Canadian Dollar Sell 8/16/12 2,148,198 2,122,058 (26,140) Euro Buy 7/18/12 2,685,201 2,642,394 42,807 Euro Sell 7/18/12 2,685,201 2,643,444 (41,757) Euro Sell 8/16/12 1,123,940 1,104,370 (19,570) Hong Kong Dollar Sell 7/18/12 1,426,597 1,426,546 (51) Japanese Yen Buy 7/18/12 2,062,926 2,077,219 (14,293) Japanese Yen Sell 7/18/12 2,062,926 2,096,072 33,146 Japanese Yen Sell 8/16/12 2,063,748 2,078,161 14,413 Swiss Franc Buy 7/18/12 2,921,295 2,878,288 43,007 Swiss Franc Sell 7/18/12 2,921,295 2,868,828 (52,467) Swiss Franc Buy 8/16/12 2,649,262 2,600,903 48,359 Citibank, N.A. British Pound Buy 7/18/12 3,852,432 3,779,427 73,005 British Pound Sell 7/18/12 3,852,432 3,816,289 (36,143) British Pound Buy 8/16/12 3,852,140 3,816,067 36,073 Canadian Dollar Buy 7/18/12 592,478 580,376 12,102 Canadian Dollar Sell 7/18/12 592,478 585,030 (7,448) Canadian Dollar Buy 8/16/12 592,099 584,639 7,460 Danish Krone Buy 7/18/12 526,038 520,418 5,620 Euro Buy 7/18/12 1,982,766 1,947,440 35,326 Euro Sell 7/18/12 1,982,766 1,955,367 (27,399) Euro Sell 8/16/12 1,983,290 1,947,942 (35,348) Norwegian Krone Buy 7/18/12 1,246,824 1,215,863 30,961 Norwegian Krone Sell 7/18/12 1,246,824 1,223,077 (23,747) Norwegian Krone Buy 8/16/12 1,245,524 1,221,869 23,655 Singapore Dollar Buy 7/18/12 751,842 744,761 7,081 Swedish Krona Buy 7/18/12 590,382 567,142 23,240 Swedish Krona Sell 7/18/12 590,382 578,610 (11,772) Swedish Krona Buy 8/16/12 589,753 577,996 11,757 Swiss Franc Buy 7/18/12 1,855,451 1,821,521 33,930 Swiss Franc Sell 7/18/12 1,855,451 1,831,946 (23,505) Swiss Franc Sell 8/16/12 1,856,772 1,823,105 (33,667) 28 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $453,632,099) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 7/18/12 $3,474,240 $3,410,178 $64,062 Australian Dollar Sell 7/18/12 3,474,240 3,300,567 (173,673) Australian Dollar Sell 8/16/12 3,464,834 3,401,374 (63,460) British Pound Buy 7/18/12 4,414,816 4,373,115 41,701 British Pound Sell 7/18/12 4,414,816 4,331,458 (83,358) British Pound Sell 8/16/12 4,414,481 4,372,833 (41,648) Canadian Dollar Buy 7/18/12 1,256,144 1,240,233 15,911 Canadian Dollar Sell 7/18/12 1,256,144 1,231,245 (24,899) Canadian Dollar Sell 8/16/12 1,255,340 1,239,572 (15,768) Euro Buy 7/18/12 3,085,779 3,042,724 43,055 Euro Sell 7/18/12 3,085,779 3,032,996 (52,783) Euro Buy 8/16/12 3,086,595 3,033,752 52,843 Japanese Yen Buy 7/18/12 2,628,513 2,682,979 (54,466) Japanese Yen Sell 7/18/12 2,628,513 2,645,657 17,144 Japanese Yen Buy 8/16/12 2,629,560 2,646,858 (17,298) Norwegian Krone Buy 7/18/12 592,724 577,769 14,955 Norwegian Krone Sell 7/18/12 592,724 581,665 (11,059) Norwegian Krone Buy 8/16/12 592,106 581,023 11,083 Swedish Krona Buy 7/18/12 3,199,217 3,073,040 126,177 Swedish Krona Sell 7/18/12 3,199,217 3,134,584 (64,633) Swedish Krona Buy 8/16/12 3,195,813 3,131,640 64,173 Swiss Franc Buy 7/18/12 4,297,206 4,235,795 61,411 Swiss Franc Sell 7/18/12 4,297,206 4,216,007 (81,199) Swiss Franc Buy 8/16/12 4,300,265 4,219,672 80,593 Deutsche Bank AG Australian Dollar Buy 7/18/12 162,505 154,203 8,302 Australian Dollar Sell 7/18/12 162,505 159,246 (3,259) Australian Dollar Buy 8/16/12 162,065 158,827 3,238 British Pound Buy 7/18/12 641,785 635,933 5,852 British Pound Sell 7/18/12 641,785 629,863 (11,922) British Pound Sell 8/16/12 641,736 635,892 (5,844) Canadian Dollar Buy 7/18/12 910,908 898,908 12,000 Canadian Dollar Sell 7/18/12 910,908 892,019 (18,889) Canadian Dollar Sell 8/16/12 910,325 898,394 (11,931) Euro Buy 7/18/12 3,978,948 3,923,462 55,486 Euro Sell 7/18/12 3,978,948 3,910,117 (68,831) Euro Buy 8/16/12 3,980,000 3,911,132 68,868 Swiss Franc Buy 7/18/12 1,140,778 1,125,975 14,803 Swiss Franc Sell 7/18/12 1,140,778 1,120,033 (20,745) Swiss Franc Buy 8/16/12 1,141,590 1,120,938 20,652 Goldman Sachs International Australian Dollar Buy 7/18/12 2,404,465 2,283,175 121,290 Australian Dollar Sell 7/18/12 2,404,465 2,359,893 (44,572) Australian Dollar Buy 8/16/12 2,397,955 2,353,659 44,296 29 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $453,632,099) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. British Pound Buy 7/18/12 $2,718,111 $2,693,478 $24,633 British Pound Sell 7/18/12 2,718,111 2,667,426 (50,685) British Pound Sell 8/16/12 2,717,905 2,693,287 (24,618) Euro Buy 7/18/12 3,971,987 3,902,476 69,511 Euro Sell 7/18/12 3,971,987 3,918,732 (53,255) Euro Sell 8/16/12 3,973,037 3,903,512 (69,525) Japanese Yen Buy 7/18/12 6,322,603 6,454,234 (131,631) Japanese Yen Sell 7/18/12 6,322,603 6,366,248 43,645 Japanese Yen Buy 8/16/12 6,325,122 6,369,297 (44,175) Norwegian Krone Buy 7/18/12 1,682,000 1,639,468 42,532 Norwegian Krone Sell 7/18/12 1,682,000 1,649,259 (32,741) Norwegian Krone Buy 8/16/12 1,680,247 1,647,657 32,590 Swedish Krona Buy 7/18/12 1,032,611 1,011,678 20,933 Swedish Krona Sell 7/18/12 1,032,611 992,026 (40,585) Swedish Krona Sell 8/16/12 1,031,513 1,010,720 (20,793) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 1,331,623 1,265,924 65,699 Australian Dollar Sell 7/18/12 1,331,623 1,305,506 (26,117) Australian Dollar Buy 8/16/12 1,328,018 1,302,183 25,835 British Pound Buy 7/18/12 1,830,293 1,796,783 33,510 British Pound Sell 7/18/12 1,830,293 1,813,822 (16,471) British Pound Buy 8/16/12 1,830,154 1,813,764 16,390 Euro Buy 7/18/12 306,793 301,546 5,247 Euro Sell 7/18/12 306,793 302,721 (4,072) Euro Sell 8/16/12 306,874 301,618 (5,256) Hong Kong Dollar Sell 7/18/12 1,139,331 1,139,273 (58) Norwegian Krone Buy 7/18/12 916,926 897,267 19,659 Norwegian Krone Sell 7/18/12 916,926 890,899 (26,027) Norwegian Krone Sell 8/16/12 589,471 577,895 (11,576) Swiss Franc Buy 7/18/12 1,478,986 1,459,263 19,723 Swiss Franc Sell 7/18/12 1,478,986 1,451,940 (27,046) Swiss Franc Buy 8/16/12 1,480,039 1,453,353 26,686 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 437,640 429,699 7,941 Australian Dollar Sell 7/18/12 437,640 415,739 (21,901) Australian Dollar Sell 8/16/12 436,455 428,585 (7,870) British Pound Buy 7/18/12 7,816,840 7,669,607 147,233 British Pound Sell 7/18/12 7,816,840 7,748,925 (67,915) British Pound Buy 8/16/12 6,800,713 6,739,157 61,556 Canadian Dollar Buy 7/18/12 2,254,540 2,226,413 28,127 Canadian Dollar Sell 7/18/12 2,254,540 2,208,341 (46,199) Canadian Dollar Sell 8/16/12 2,253,096 2,225,205 (27,891) Euro Buy 7/18/12 2,685,201 2,643,674 41,527 Euro Sell 7/18/12 2,685,201 2,643,730 (41,471) 30 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $453,632,099) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Euro Sell 8/16/12 $1,151,919 $1,131,570 $(20,349) Hong Kong Dollar Sell 7/18/12 13,600 13,599 (1) Japanese Yen Buy 7/18/12 2,185,917 2,232,054 (46,137) Japanese Yen Sell 7/18/12 2,185,917 2,201,284 15,367 Japanese Yen Buy 8/16/12 2,186,788 2,202,311 (15,523) Norwegian Krone Buy 7/18/12 1,986,242 1,946,488 39,754 Norwegian Krone Sell 7/18/12 1,986,242 1,936,413 (49,829) Norwegian Krone Sell 8/16/12 1,984,172 1,944,599 (39,573) Singapore Dollar Sell 7/18/12 577,302 571,850 (5,452) Swedish Krona Buy 7/18/12 1,930,407 1,890,016 40,391 Swedish Krona Sell 7/18/12 1,930,407 1,855,590 (74,817) Swedish Krona Sell 8/16/12 1,928,353 1,888,066 (40,287) Swiss Franc Buy 7/18/12 2,921,400 2,878,003 43,397 Swiss Franc Sell 7/18/12 2,921,400 2,868,394 (53,006) Swiss Franc Buy 8/16/12 2,749,879 2,699,432 50,447 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 836,238 819,836 16,402 Australian Dollar Sell 7/18/12 836,238 796,812 (39,426) Australian Dollar Sell 8/16/12 833,974 817,873 (16,101) British Pound Buy 7/18/12 43,851 43,035 816 British Pound Sell 7/18/12 43,851 43,434 (417) British Pound Buy 8/16/12 43,847 43,432 415 Canadian Dollar Buy 7/18/12 68,046 66,699 1,347 Canadian Dollar Sell 7/18/12 68,046 67,262 (784) Canadian Dollar Buy 8/16/12 68,002 67,216 786 Euro Buy 7/18/12 1,518,652 1,497,943 20,709 Euro Sell 7/18/12 1,518,652 1,519,073 421 Euro Buy 8/16/12 1,519,054 1,519,385 (331) Japanese Yen Buy 7/18/12 6,452,745 6,584,395 (131,650) Japanese Yen Sell 7/18/12 6,452,745 6,500,565 47,820 Japanese Yen Buy 8/16/12 6,455,316 6,502,614 (47,298) Swedish Krona Buy 7/18/12 716,875 701,697 15,178 Swedish Krona Sell 7/18/12 716,875 688,915 (27,960) Swedish Krona Sell 8/16/12 716,113 701,063 (15,050) Swiss Franc Buy 7/18/12 841,777 830,958 10,819 Swiss Franc Sell 7/18/12 841,777 825,957 (15,820) Swiss Franc Buy 8/16/12 842,376 826,666 15,710 State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 1,088,785 1,034,140 54,645 Australian Dollar Sell 7/18/12 1,088,785 1,068,815 (19,970) Australian Dollar Buy 8/16/12 1,085,838 1,066,046 19,792 Canadian Dollar Buy 7/18/12 813,406 803,102 10,304 Canadian Dollar Sell 7/18/12 813,406 796,960 (16,446) 31 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $453,632,099) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Canadian Dollar Sell 8/16/12 $812,885 $802,713 $(10,172) Euro Buy 7/18/12 5,424,066 5,327,001 97,065 Euro Sell 7/18/12 5,424,066 5,354,257 (69,809) Euro Sell 8/16/12 5,425,500 5,328,286 (97,214) Israeli Shekel Sell 7/18/12 48,125 48,268 143 UBS AG Australian Dollar Buy 7/18/12 3,355,989 3,294,270 61,719 Australian Dollar Sell 7/18/12 3,355,989 3,188,146 (167,843) Australian Dollar Sell 8/16/12 3,346,903 3,285,702 (61,201) British Pound Buy 7/18/12 334,831 328,474 6,357 British Pound Sell 7/18/12 334,831 331,775 (3,056) British Pound Buy 8/16/12 334,805 331,766 3,039 Canadian Dollar Buy 7/18/12 1,951,624 1,926,921 24,703 Canadian Dollar Sell 7/18/12 1,951,624 1,911,705 (39,919) Canadian Dollar Sell 8/16/12 1,950,374 1,925,633 (24,741) Euro Buy 7/18/12 580,047 569,901 10,146 Euro Sell 7/18/12 580,047 572,091 (7,956) Euro Sell 8/16/12 580,200 570,039 (10,161) Norwegian Krone Buy 7/18/12 875,628 858,529 17,099 Norwegian Krone Sell 7/18/12 875,628 853,115 (22,513) Norwegian Krone Sell 8/16/12 874,715 857,806 (16,909) Swiss Franc Buy 7/18/12 509,261 502,590 6,671 Swiss Franc Sell 7/18/12 509,261 499,819 (9,442) Swiss Franc Buy 8/16/12 509,624 500,166 9,458 Westpac Banking Corp. Australian Dollar Buy 7/18/12 2,385,250 2,266,155 119,095 Australian Dollar Sell 7/18/12 2,385,250 2,340,801 (44,449) Australian Dollar Buy 8/16/12 2,378,793 2,334,593 44,200 British Pound Buy 7/18/12 2,166,846 2,147,209 19,637 British Pound Sell 7/18/12 2,166,846 2,125,659 (41,187) British Pound Sell 8/16/12 2,166,682 2,147,015 (19,667) Canadian Dollar Buy 7/18/12 1,146,073 1,131,775 14,298 Canadian Dollar Sell 7/18/12 1,146,073 1,122,885 (23,188) Canadian Dollar Sell 8/16/12 1,145,339 1,131,117 (14,222) Euro Buy 7/18/12 2,367,650 2,335,784 31,866 Euro Sell 7/18/12 2,367,650 2,339,170 (28,480) Euro Buy 8/16/12 1,714,902 1,684,906 29,996 Japanese Yen Buy 7/18/12 13,622,332 13,718,096 (95,764) Japanese Yen Sell 7/18/12 13,622,332 13,906,649 284,317 Japanese Yen Sell 8/16/12 13,627,760 13,723,803 96,043 Total 32 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $18,627,629 $— Consumer staples 1,474,694 15,134,885 — Energy 3,364,185 21,613,517 — Financials 6,639,311 46,476,663 — Health care 1,542,104 15,160,826 — Industrials — 16,330,860 — Information technology 272,640 7,301,768 — Materials — 11,442,119 — Telecommunication services 2,197,466 10,417,737 — Utilities — 8,908,481 — Total common stocks — Short-term investments $1,877,392 $3,543,254 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — 449,845 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 6/30/12 ASSETS Investment in securities, at value, including $2,305,829 of securities on loan (Note 1): Unaffiliated issuers (identified cost $186,006,585) $188,847,971 Affiliated issuers (identified cost $3,477,560) (Notes 1 and 6) 3,477,560 Foreign currency (cost $59,996) (Note 1) 59,996 Dividends, interest and other receivables 1,200,989 Receivable for shares of the fund sold 40,450 Receivable for investments sold 4,152,594 Unrealized appreciation on forward currency contracts (Note 1) 4,206,145 Total assets LIABILITIES Payable for investments purchased 1,313,001 Payable for shares of the fund repurchased 268,582 Payable for compensation of Manager (Note 2) 106,442 Payable for investor servicing fees (Note 2) 104,775 Payable for custodian fees (Note 2) 16,015 Payable for Trustee compensation and expenses (Note 2) 129,928 Payable for administrative services (Note 2) 367 Payable for distribution fees (Note 2) 124,238 Unrealized depreciation on forward currency contracts (Note 1) 3,756,300 Collateral on securities loaned, at value (Note 1) 2,266,320 Collateral on certain derivative contracts, at value (Note 1) 666,152 Other accrued expenses 113,639 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $508,457,651 Undistributed net investment income (Note 1) 2,043,295 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (320,664,920) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,283,920 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 34 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($167,513,006 divided by 19,623,267 shares) $8.54 Offering price per class A share (100/94.25 of $8.54)* $9.06 Net asset value and offering price per class B share ($8,624,080 divided by 1,020,027 shares)** $8.45 Net asset value and offering price per class C share ($7,694,334 divided by 908,572 shares)** $8.47 Net asset value and redemption price per class M share ($3,250,564 divided by 380,739 shares) $8.54 Offering price per class M share (100/96.50 of $8.54)* $8.85 Net asset value, offering price and redemption price per class R share ($2,014,686 divided by 239,453 shares) $8.41 Net asset value, offering price and redemption price per class Y share ($4,023,276 divided by 470,303 shares) $8.55 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 35 Statement of operations Year ended 6/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $671,173) $7,180,510 Interest (including interest income of $2,228 from investments in affiliated issuers) (Note 6) 3,314 Securities lending (Note 1) 160,029 Total investment income EXPENSES Compensation of Manager (Note 2) 1,464,765 Investor servicing fees (Note 2) 736,700 Custodian fees (Note 2) 47,960 Trustee compensation and expenses (Note 2) 18,363 Administrative services (Note 2) 6,805 Distribution fees — Class A (Note 2) 473,234 Distribution fees — Class B (Note 2) 106,198 Distribution fees — Class C (Note 2) 87,241 Distribution fees — Class M (Note 2) 30,928 Distribution fees — Class R (Note 2) 10,836 Other 172,003 Fees waived and reimbursed by Manager (Note 2) (3,400) Total expenses Expense reduction (Note 2) (6,302) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (7,355,513) Net realized loss on foreign currency transactions (Note 1) (2,107,265) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 163,640 Net unrealized depreciation of investments during the year (35,448,851) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 6/30/12 Year ended 6/30/11 Operations: Net investment income $4,198,522 $4,254,346 Net realized gain (loss) on investments and foreign currency transactions (9,462,778) 37,919,640 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (35,285,211) 43,848,826 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,624,341) (3,350,667) Class B (435,998) (77,858) Class C (368,158) (65,925) Class M (196,878) (44,410) Class R (106,493) (29,489) Class Y (234,821) (78,471) Increase in capital from settlement payments (Note 8) 450,462 29,495 Redemption fees (Note 1) 2,244 2,737 Decrease from capital share transactions (Note 4) (37,042,704) (62,121,420) Total increase (decrease) in net assets NET ASSETS Beginning of year 281,226,100 260,939,296 End of year (including undistributed net investment income of $2,043,295 and $10,454,994, respectively) The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d,e netassets (%) d turnover (%) Class A June 30, 2012 .18 (1.73) (.46) — — — .02 f,g 1.37 2.00 45 June 30, 2011 .15 2.63 (.13) — h,i 1.37 1.56 52 June 30, 2010 .16 .07 (.03) — — — .01 j 1.47 1.81 87 June 30, 2009 .18 (4.96) (.12) — — b — .03 k,l 1.34 2.11 92 June 30, 2008 .26 (2.51) (.35) (2.22) — — — 1.30 1.72 65 Class B June 30, 2012 .10 (1.69) (.37) — — — .02 f,g 2.12 1.16 45 June 30, 2011 .07 2.59 (.04) — h,i 2.12 .72 52 June 30, 2010 .09 .08 — .01 j 2.22 1.00 87 June 30, 2009 .11 (4.84) — .03 k,l 2.09 1.30 92 June 30, 2008 .11 (2.43) (.20) (2.22) — — — 2.05 .77 65 Class C June 30, 2012 .11 (1.71) (.38) — — — .02 f,g 2.12 1.23 45 June 30, 2011 .08 2.60 (.06) — h,i 2.12 .81 52 June 30, 2010 .09 .08 — .01 j 2.22 1.06 87 June 30, 2009 .11 (4.86) (.02) — — b — .03 k,l 2.09 1.37 92 June 30, 2008 .13 (2.47) (.22) (2.22) — — — 2.05 .90 65 Class M June 30, 2012 .12 (1.71) (.41) — — — .02 f,g 1.87 1.41 45 June 30, 2011 .11 2.61 (.08) — h,i 1.87 1.08 52 June 30, 2010 .12 .07 — .01 j 1.97 1.32 87 June 30, 2009 .13 (4.91) (.04) — — b — .03 k,l 1.84 1.59 92 June 30, 2008 .17 (2.47) (.26) (2.22) — — — 1.80 1.17 65 Class R June 30, 2012 .16 (1.71) (.44) — — — .02 f,g 1.62 1.81 45 June 30, 2011 .13 2.59 (.12) — h,i 1.62 1.38 52 June 30, 2010 .14 .06 (.01) — — — .01 j 1.72 1.58 87 June 30, 2009 .17 (4.91) (.11) — — b — .03 k,l 1.59 2.14 92 June 30, 2008 .26 (2.52) (.33) (2.22) — — — 1.55 1.81 65 Class Y June 30, 2012 .20 (1.74) (.49) — — — .02 f,g 1.12 2.24 45 June 30, 2011 .19 2.62 (.16) — h,i 1.12 1.90 52 June 30, 2010 .16 .10 (.05) — — — .01 j 1.22 1.79 87 June 30, 2009 .22 (5.01) (.16) — — b — .03 k,l 1.09 2.70 92 June 30, 2008 .31 (2.53) (.39) (2.22) — — — 1.05 2.11 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 39 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December31, 2009 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. For the periods ended June 30, 2011 and June 30, 2012, the amount reflects the waiver, by Putnam Management, of certain proxy related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets June 30, 2012 <0.01% June 30, 2011 0.03 June 30, 2010 0.06 June 30, 2009 0.17 June 30, 2008 <0.01 June 30, 2007 0.01 e Includes amounts paid through expense offset and brokerage service arrangements (Note 2). f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.01 per share outstanding on July 21, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. h Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.01 per share outstanding as of May 21, 2009. l Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to $0.02 per share outstanding as of June 23, 2009. The accompanying notes are an integral part of these financial statements. 40 Notes to financial statements 6/30/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from July 1, 2011 through June 30, 2012. Putnam International Value Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital growth. Current income is a secondary objective. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 41 the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $267,300,000 on forward currency contracts for the reporting period. 42 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $820,904 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $707,377. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,305,829 and the fund received cash collateral of $2,266,320. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 43 The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2012, the fund had a capital loss carryover of $307,018,184 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,461,707 $— $1,461,707 —* 126,940,889 — 126,940,889 June 30, 2017 178,615,588 — 178,615,588 June 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $11,356,523 recognized during the period between November 1, 2011 and June 30, 2012 to its fiscal year ending 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sales transactions, foreign currency gains and losses, unrealized gains and losses on passive foreign investment companies, foreign tax credits, restitution payments and corporate action adjustments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,643,532 to decrease undistributed net investment income, $450,461 to decrease paid-in-capital and $2,093,993 to decrease to accumulated net realized losses. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $21,029,542 Unrealized depreciation (20,478,368) Net unrealized appreciation 551,174 Undistributed ordinary income $2,465,145 Capital loss carryforward ($307,018,184) Post-October capital loss deferral ($11,356,523) Cost for federal income tax purposes $191,774,357 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end 44 funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI EAFE Value Index (Net Dividends)— each measured over the performance period. Effective July 1, 2011, the fund’s benchmark index is the MSCI EAFE Value Index (ND). Before July 1, 2011, the fund’s benchmark index was the S&P Developed/Ex-U.S. LargeMidCap Value Index. Because the performance adjustment is based on a rolling thirty-six month performance period (or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed), there is a transition period during which the fund’s performance is compared to a composite index that reflects the performance of the previous index (S&P Developed/Ex-U.S LargeMidCap Value Index) for the portion of the performance period before July 1, 2011, and the performance of the new index (MSCI EAFE Value Index (ND)) for the remainder of the period. The maximum annualized performance adjustment rates are +/– 0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.706% of the fund’s average net assets before a decrease of $80,949 (0.037% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also agreed to reimburse the fund for certain proxy related costs. This amounted to $3,400 for the reporting period. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 45 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $460 under the expense offset arrangements and by $5,842 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $167, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $14,267 and $194 from the sale of classA and classM shares, respectively, and received $7,231 and $265 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions, respectively. 46 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $98,425,765 and $143,312,099, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/12 Year ended 6/30/11 ClassA Shares Amount Shares Amount Shares sold 974,507 $8,628,473 1,312,367 $12,838,392 Shares issued in connection with reinvestment of distributions 1,112,156 8,941,735 315,680 3,093,667 2,086,663 17,570,208 1,628,047 15,932,059 Shares repurchased (5,394,122) (47,552,634) (6,867,034) (66,922,455) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassB Shares Amount Shares Amount Shares sold 74,767 $650,908 81,668 $791,266 Shares issued in connection with reinvestment of distributions 51,479 411,828 7,534 73,229 126,246 1,062,736 89,202 864,495 Shares repurchased (558,483) (4,939,441) (918,153) (8,792,620) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassC Shares Amount Shares Amount Shares sold 57,515 $494,432 59,971 $579,546 Shares issued in connection with reinvestment of distributions 37,609 301,248 5,336 52,031 95,124 795,680 65,307 631,577 Shares repurchased (271,323) (2,369,528) (306,794) (2,939,243) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassM Shares Amount Shares Amount Shares sold 13,512 $118,879 36,051 $359,183 Shares issued in connection with reinvestment of distributions 23,517 189,786 4,324 42,461 37,029 308,665 40,375 401,644 Shares repurchased (163,597) (1,454,240) (123,117) (1,188,925) Net decrease 47 Year ended 6/30/12 Year ended 6/30/11 ClassR Shares Amount Shares Amount Shares sold 81,698 $706,896 75,009 $722,954 Shares issued in connection with reinvestment of distributions 13,080 103,859 2,975 28,801 94,778 810,755 77,984 751,755 Shares repurchased (101,853) (879,725) (79,265) (780,979) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassY Shares Amount Shares Amount Shares sold 74,872 $714,094 107,623 $1,078,073 Shares issued in connection with reinvestment of distributions 27,299 219,755 7,406 72,723 102,171 933,849 115,029 1,150,796 Shares repurchased (148,445) (1,329,029) (125,645) (1,229,524) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $4,206,145 Payables $3,756,300 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(1,981,038) $(1,981,038) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $178,873 $178,873 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in 48 the Statement of operations and totaled $2,228 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $56,879,166 and $60,312,827, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $348,323 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $9,571 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities. The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. For the reporting period, interest and dividends from foreign countries were $7,805,058 or $0.34 per share (for all classes of shares). Taxes paid to foreign countries were $671,173 or $0.03 per share (for all classes of shares). The fund designated 1.48% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $4,387 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. 49 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 50 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Michael J. Higgins Robert J. Darretta Vice President and Treasurer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Janet C. Smith 57–59 St James’s Street Elizabeth T. Kennan Vice President, London, England SW1A 1LD Kenneth R. Leibler Principal Accounting Officer, Robert E. Patterson and Assistant Treasurer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds Susan G. Malloy Company, LLC W. Thomas Stephens Vice President and One Post Office Square Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds James P. Pappas Marketing Services President Vice President Putnam Retail Management One Post Office Square Jonathan S. Horwitz Mark C. Trenchard Boston, MA 02109 Executive Vice President, Vice President and Principal Executive Officer, BSA Compliance Officer Custodian andCompliance Liaison State Street Bank Judith Cohen and Trust Company Steven D. Krichmar Vice President, Clerk, Vice President and andAssociate Treasurer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Robert T. Burns Vice President, ProxyManager, Independent Registered Vice President and Assistant Clerk, and Public Accounting Firm Chief Legal Officer Associate Treasurer PricewaterhouseCoopers LLP This report is for the information of shareholders of Putnam International Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees June 30, 2012	$56,665	$	$11,298	$420 June 30, 2011	$64,375	$	$8,295	$ — For the fiscal years ended June 30, 2012 and June 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $204,732 and $ 236,516 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees June 30, 2012	$ — $76,005	$ — $ — June 30, 2011	$ — $191,000	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	July 1, 2011 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Growth Fund Annual report 6 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 22 Federal tax information 45 About the Trustees 46 Officers 48 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Message from the Trustees Dear Fellow Shareholder: Stock markets around the world continue to exhibit volatility due to Europes unresolved sovereign debt crisis, Chinas decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozones debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnams fundamental, bottom-up investment approach is well suited to uncovering opportunities in todays volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking companies with new ideas  and big futures The manager of Putnam Small Cap Growth Fund looks for small companies that she believes have the potential to grow and prosper. These companies can be start-ups or several years old. What they generally have in common is the development of a product or service that fills a well-defined need in themarketplace. Small-capitalization companies can be more nimble than more established firms. They can move quickly to develop a new product or service that captures a customer base with little or no immediate competition. Many are in the early stages of their corporate lives and, if successful, may experience significant growth. Small-cap stocks generally react differently to economic conditions than do their large-cap counterparts, so including both in your portfolio is one way to diversify your holdings. An uptick in the economy can make it easier for start-ups and smaller companies to acquire capital to finance their operations. Larger, blue-chip companies are carefully tracked by Wall Street analysts. As a result, investors can readily find information about those companies financials and their business prospects. In the case of smaller companies, however, there are simply too many stocks and too few analysts for extensive research. This reduced level of coverage means that in-house research, such as that provided by Putnams equity analysts, is key to uncovering opportunities. The funds manager works closely with Putnams analysts to seek stocks across a wide range of industries. With intensive research into a companys financial health and future prospects, as well as industry trends, she has resources to help identify small-cap stocks with attractive growthpotential. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds portfolio manager seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Growth The manager examines each companys financials, including its sales and earnings, and targets those believed to offer growth potential. Quality The manager evaluates high-quality companies, with characteristics such as solid management teams, sound business models, and high levels of free-cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Pam, the 12months ended June30, 2012, were difficult for the stock market, and particularly for small-cap growth stocks. What can you tell us about conditions? It was a challenging period, and the stock market whipsawed as investors grew increasingly concerned about macroeconomic issues, such as the European debt crisis and slowing growth in China. The turbulence began shortly after the start of the period in July2011, when a generally dismal outlook for global economic growth resulted in sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling. Despite a dramatic recovery for the stock market in October, high levels of volatility continued through the close of 2011. Small-company stocks in particular, which are the focus of the fund, struggled in this environment. In addition, investors favored companies in defensive sectors — those that are perceived as a safe haven when economic growth and stock market performance areweak. My focus tends to be on cyclical stocks — whose performance is closely tied to the overall economy. In the first three months of 2012, cyclical stocks rebounded, but then turned turbulent again and remained so through the close of the period. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 6/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 For the fiscal year, the fund’s performance lagged that of its benchmark, the Russell 2000 Growth Index, and the average return for funds in its Lipper peer group. Within the fund’s portfolio, what strategies or holdings helped fund performance for the period? One of the top contributors to performance was the stock of LeapFrog Enterprises , a developer of technology-based educational entertainment for children. The stock was attractively priced, in our view, as investors became concerned about competition from Apple’s iPad. However, the company has continued to develop popular and relevant products, such as the LeapPad learning tablet, and LeapFrog’s sales growth has been very strong, resulting in an impressive rise in its stock price. Another highlight for the period was Allot Communications , an Israel-based technology company. Allot specializes in deep packet inspection (DPI) technology that enables businesses — such as mobile phone carriers—to manage traffic according to content, user preferences, and operator performance objectives. As usage skyrockets for mobile devices such as phones and tablets, this company has benefited, and we remain optimistic about its long-term growth prospects. Also contributing to fund performance was American Vanguard , a specialty chemical manufacturer. The company’s earnings have been very strong, due in part to increased demand for its granular soil insecticides, which are used to protect crops. Shares of DXP Enterprises also rose during the period. DXP provides maintenance products, equipment, and services to U.S. industrial and food companies as well as to global energy companies. DXP has delivered solid earnings growth over several quarters and recently acquired two companies. Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Which strategies or stocks held back performance for the period? The stock of EchoStar , which maintains a satellite fleet for telecommunications companies and designs and manufactures set-top boxes, suffered during the market’s broad-based flight to quality — in which investors favored companies in more defensive sectors. Another detractor from performance was Polypore International , which was one of the top performers in the fund’s previous fiscal year. Polypore makes specialized membranes used in separation and filtration processes for lithium ion batteries, which are used in electronic devices such as smartphones and cameras. It also makes separators for electric-car batteries. Polypore’s stock declined recently as investors became concerned about the company’s spending on significant capacity expansion at a time when key markets, such as China, were showing signs of slowing growth. In addition, one of Polypore’s customers announced plans to produce its own separators, raising concerns about increased competition. Polypore International was no longer held by the fund at the end of the reporting period. Concerns about lower demand for solar and wind energy due to Europe’s slowing economy and austerity measures had a negative effect on the stock of OM Group . The company is a provider of specialty chemicals, advanced materials, electrochemical energy storage, and technologies. OM’s stock was also pressured by concerns that decreasing cobalt prices and slowing semiconductor sales would hurt its profit margins. The fund This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 no longer held a position in OM Group at the end of the reporting period. What is your outlook for the markets and the fund? Our goal is to find small, growing companies that have the potential to continue to grow rapidly and prosper. At the same time, we seek companies whose stocks have attractive valuations relative to their long-term growth potential. This “growth at a reasonable price” strategy has not been rewarded in the market environment of the past 12months. As global economic conditions became more uncertain, investors fled to stocks that they perceived as the least risky — typically large companies, in defensive sectors such as utilities and telecommunications, with little or no exposure to international markets. These stocks do not meet our selection criteria, and they have been more expensive than the cyclical stocks we target for the fund. I believe the environment of financial market volatility and slower growth prospects for businesses may continue for some time. Many global macroeconomic challenges have yet to be resolved, and I believe investors will likely respond to the uncertainty by seeking out defensivestocks. To take advantage of opportunities in this environment, we may be a bit less stringent in our valuation approach, but will continue to follow our disciplined investment process. This includes targeting smaller companies that, in our view, have sound business models and steadily growing cash flows. Backed by a team of equity analysts, I remain focused on individual companies and their growth potential, selecting holdings for the fund based on careful macroeconomic, market, sector, and stock research. Thank you, Pam, for your time and insights. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton, M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute, and a B.S. from Beijing Jiaotong University in Beijing, China. A CFA charterholder, she has been in the investment industry since she originally joined Putnam in 2000. IN THE NEWS European policymakers in late June made further progress toward solving the eurozone’s crippling debt problems. While Europe’s leaders did not devise a comprehensive plan to solve the debt crisis that has hampered global stock markets and economic growth, at the June28–29 Brussels summit, policymakers made a series of announcements that suggested a bolder move toward reaching fiscal stability and unity within the 17-nation eurozone. Chief among these was the decision to allow two European bailout funds to inject money directly into troubled European banks, rather than make loans to governments to bail out the banks. The move permits the bailout funds to rescue banks without putting fiscally stressed countries deeper in debt. While concerns remain, many market observers feel that the latest proposals could lay the groundwork for an eventual resolution. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (11/3/03) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.43% 8.99% 8.64% 8.64% 8.61% 8.61% 8.89% 8.63% 9.16% 9.59% 10 years 61.06 51.83 49.85 49.85 49.33 49.33 53.29 47.94 57.22 64.52 Annual average 4.88 4.26 4.13 4.13 4.09 4.09 4.36 3.99 4.63 5.10 5 years –13.32 –18.29 –16.29 –17.73 –16.58 –16.58 –15.49 –18.44 –14.40 –12.29 Annual average –2.82 –3.96 –3.49 –3.83 –3.56 –3.56 –3.31 –3.99 –3.06 –2.59 3 years 60.58 51.32 57.42 54.42 56.86 56.86 58.12 52.55 59.27 61.74 Annual average 17.10 14.81 16.33 15.58 16.19 16.19 16.50 15.12 16.78 17.38 1 year –7.92 –13.23 –8.37 –12.95 –8.65 –9.56 –8.45 –11.67 –8.18 –7.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 6/30/12 Lipper Small-Cap Growth Funds Russell 2000 Growth Index category average* Annual average (life of fund) 3.90% 5.68% 10 years 104.06 92.03 Annual average 7.39 6.63 5 years 10.36 5.78 Annual average 1.99 1.00 3 years 64.68 63.73 Annual average 18.09 17.76 1 year –2.71 –5.06 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/12, there were 513, 447, 394, 258, and 131 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,985 and $14,933, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,794 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,722 and $16,452, respectively. 11 Fund price and distribution information For the 12-month period ended 6/30/12 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/11 $19.95 $21.17 $18.40 $18.39 $18.93 $19.62 $19.55 $20.39 6/30/12 18.37 19.49 16.86 16.80 17.33 17.96 17.95 18.81 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/11 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 6/30/12*† 1.31% 1.34%‡ 2.06% 1.81% 1.56% 1.06% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.03% from annualizing the performance fee adjustment for the six months ended 6/30/12. ‡ Reflects a voluntary waiver, which was in effect for two months of the six-month period, of a portion of the class B distribution (12b-1) fees. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from January1, 2012, to June30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.70 $6.84 $10.51 $9.24 $7.97 $5.42 Ending value (after expenses) $1,056.40 $1,053.80 $1,052.00 $1,053.50 $1,054.60 $1,057.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended June30, 2012, use the following calculation method. To find the value of your investment on January1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.57 $6.72 $10.32 $9.07 $7.82 $5.32 Ending value (after expenses) $1,018.35 $1,018.20 $1,014.62 $1,015.86 $1,017.11 $1,019.59 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s FormsN-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 29, 2012, Putnam employees had approximately $330,000,000 and the Trustees had approximately $78,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of 16 scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently 17 low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii)a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on 18 average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Small-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2011, there were 511, 444 and 388 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three- and five-year periods ended December 31, 2011, and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over these periods was due in significant part to the fund’s particularly weak performance in 2007 and 2009. They noted Putnam Management’s view that performance in 2009 suffered as a result of the fund’s defensive positioning going 19 into the market rally that began in March 2009, as well as poor stock selection in the industrials and heath care sectors, and that performance in 2007 was also hurt by poor stock selection. The Trustees considered steps that Putnam Management had taken to support improved performance. They observed that, in April 2010, a new portfolio manager had taken sole responsibility for managing the fund’s investments and that there had been a modest improvement in the fund’s relative performance under this portfolio manager. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor 20 or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Small Cap Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Small Cap Growth Fund (the “fund”) at June 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2012 by correspondence with the custodian, brokers and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts August 13, 2012 23 The fund’s portfolio 6/30/12 COMMON STOCKS (96.3%)* Shares Value Airlines (1.0%) Alaska Air Group, Inc. † 17,100 $613,890 US Airways Group, Inc. † 37,600 501,208 Auto components (1.0%) Cooper Tire & Rubber Co. 34,100 598,114 Dana Holding Corp. 44,300 567,483 Automobiles (0.2%) Thor Industries, Inc. S 7,200 197,352 Biotechnology (2.7%) Affymax, Inc. † S 32,800 422,464 Amarin Corp. PLC ADR (Ireland) † S 14,500 209,670 Cubist Pharmaceuticals, Inc. † 20,344 771,241 PDL BioPharma, Inc. S 60,500 401,115 Spectrum Pharmaceuticals, Inc. † S 55,718 866,972 United Therapeutics Corp. † S 7,970 393,559 Capital markets (1.1%) FXCM, Inc. Class A 28,760 338,218 HFF, Inc. Class A † 60,100 837,794 Chemicals (4.6%) American Vanguard Corp. S 12,851 341,708 Georgia Gulf Corp. † 13,100 336,277 Innophos Holdings, Inc. S 11,749 663,349 Innospec, Inc. † 25,048 741,671 Landec Corp. † 80,100 685,656 LSB Industries, Inc. † 30,305 936,728 PolyOne Corp. 47,302 647,091 Tronox, Ltd. Class A † S 2,100 253,512 W.R. Grace & Co. † 10,753 542,489 Commercial banks (0.7%) East West Bancorp, Inc. 35,472 832,173 Commercial services and supplies (1.5%) InnerWorkings, Inc. † 38,388 519,390 KAR Auction Services, Inc. † 28,901 496,808 Standard Parking Corp. † 31,800 684,336 Communications equipment (4.2%) Aruba Networks, Inc. † S 31,083 467,799 Brocade Communications Systems, Inc. † 112,500 554,625 EchoStar Corp. Class A † 81,535 2,154,159 InterDigital, Inc. 6,279 185,293 Ixia † S 28,626 344,085 Plantronics, Inc. 15,700 524,380 Procera Networks, Inc. † 21,100 512,941 24 COMMON STOCKS (96.3%)* cont. Shares Value Computers and peripherals (0.1%) Silicon Graphics International Corp. † S 19,984 $128,297 Construction and engineering (0.6%) Great Lakes Dredge & Dock Corp. 93,400 665,008 Distributors (0.4%) VOXX International Corp. † 47,847 445,934 Diversified consumer services (0.4%) Coinstar, Inc. † 5,900 405,094 Diversified financial services (0.5%) Interactive Brokers Group, Inc. Class A 40,420 594,982 Diversified telecommunication services (0.5%) Cincinnati Bell, Inc. † S 92,120 342,686 Premiere Global Services, Inc. † 29,144 244,518 Electrical equipment (2.6%) AZZ, Inc. S 7,200 441,072 EnerSys † 15,600 547,092 Franklin Electric Co., Inc. S 18,397 940,639 Generac Holdings, Inc. 21,379 514,379 Global Power Equipment Group, Inc. 20,242 442,085 Electronic equipment, instruments, and components (2.5%) Coherent, Inc. † 9,071 392,774 FEI Co. † S 13,060 624,790 GSI Group, Inc. † 40,900 468,714 MTS Systems Corp. 13,733 529,407 Newport Corp. † 18,941 227,671 RealD, Inc. † 39,900 596,904 Energy equipment and services (1.7%) Basic Energy Services, Inc. † S 31,095 320,900 Helix Energy Solutions Group, Inc. † S 46,412 761,621 Key Energy Services, Inc. † S 43,750 332,500 Mitcham Industries, Inc. † 28,825 489,160 Health-care equipment and supplies (4.2%) ABIOMED, Inc. † 35,957 820,539 Conmed Corp. S 23,296 644,600 GenMark Diagnostics, Inc. † 34,478 149,635 Greatbatch, Inc. † 27,482 624,116 Hill-Rom Holdings, Inc. 14,800 456,580 OraSure Technologies, Inc. † S 75,020 843,225 RTI Biologics, Inc. † 107,408 403,854 STAAR Surgical Co. † 95,420 741,413 Health-care providers and services (3.1%) AmSurg Corp. † 11,141 334,007 Centene Corp. † 5,868 176,979 25 COMMON STOCKS (96.3%)* cont. Shares Value Health-care providers and services cont. HealthSouth Corp. † S 32,000 $744,320 HMS Holdings Corp. † 3,053 101,695 Metropolitan Health Networks, Inc. † 79,410 759,954 Molina Healthcare, Inc. † S 14,939 350,469 Omnicare, Inc. 13,900 434,097 WellCare Health Plans, Inc. † 11,550 612,150 Health-care technology (1.8%) athenahealth, Inc. † 5,161 408,596 Computer Programs & Systems, Inc. 7,567 432,984 MedAssets, Inc. † 50,000 672,500 Quality Systems, Inc. S 18,400 506,184 Hotels, restaurants, and leisure (3.4%) AFC Enterprises † 53,537 1,238,846 Ameristar Casinos, Inc. 43,325 769,885 Cheesecake Factory, Inc. (The) † 17,800 568,888 Papa John’s International, Inc. † 9,100 432,887 Shuffle Master, Inc. † 16,500 227,700 Town Sports International Holdings, Inc. † 46,192 613,892 Household durables (0.2%) Tempur-Pedic International, Inc. † 10,300 240,917 Industrial conglomerates (0.5%) Standex International Corp. 12,600 536,382 Internet and catalog retail (0.8%) HSN, Inc. 21,862 882,132 Internet software and services (1.0%) Constant Contact, Inc. † S 20,700 370,116 LivePerson, Inc. † S 25,752 490,833 ValueClick, Inc. † 15,993 262,125 IT Services (2.7%) Acxiom Corp. † 34,500 521,295 Cardtronics, Inc. † 26,600 803,586 Global Cash Access Holdings, Inc. † 92,000 663,320 NeuStar, Inc. Class A † S 10,181 340,045 TNS, Inc. † 40,944 734,535 Leisure equipment and products (1.6%) Brunswick Corp. S 15,504 344,499 LeapFrog Enterprises, Inc. † 71,207 730,584 Smith & Wesson Holding Corp. † 84,900 705,519 Life sciences tools and services (0.4%) Charles River Laboratories International, Inc. † 13,900 455,364 26 COMMON STOCKS (96.3%)* cont. Shares Value Machinery (3.5%) Cascade Corp. S 11,344 $533,735 Chart Industries, Inc. † S 10,571 726,862 Kadant, Inc. † 15,100 354,095 L.B. Foster Co. Class A 11,344 324,552 NACCO Industries, Inc. Class A 3,448 400,830 TriMas Corp. † S 37,782 759,418 Valmont Industries, Inc. 6,700 810,499 Media (0.5%) Sinclair Broadcast Group, Inc. Class A 66,547 602,916 Metals and mining (0.4%) Horsehead Holding Corp. † 44,843 446,636 Multiline retail (1.1%) Big Lots, Inc. † S 18,232 743,683 Dillards, Inc. Class A 6,865 437,163 Oil, gas, and consumable fuels (4.0%) Clayton Williams Energy, Inc. † 9,318 450,805 Cloud Peak Energy, Inc. † S 25,600 432,896 CVR Energy, Inc. (Escrow) † F 26,639 — Delek US Holdings, Inc. 28,800 506,592 Rosetta Resources, Inc. † 12,013 440,156 Stone Energy Corp. † S 32,774 830,493 Swift Energy Co. † S 13,876 258,232 Vaalco Energy, Inc. † 61,900 534,197 W&T Offshore, Inc. 43,494 665,458 Western Refining, Inc. 18,130 403,755 Paper and forest products (0.7%) Buckeye Technologies, Inc. 11,300 321,937 KapStone Paper and Packaging Corp. † 27,627 437,888 Personal products (0.8%) Nu Skin Enterprises, Inc. Class A S 7,359 345,137 Prestige Brands Holdings, Inc. † 31,500 498,015 Pharmaceuticals (8.4%) Elan Corp. PLC ADR (Ireland) † 65,000 948,350 Hi-Tech Pharmacal Co., Inc. † S 23,125 749,250 Jazz Pharmaceuticals PLC (Ireland) † 32,905 1,481,054 Medicines Co. (The) † 48,618 1,115,297 Medicis Pharmaceutical Corp. Class A S 20,408 696,933 Obagi Medical Products, Inc. † 67,222 1,026,480 Par Pharmaceutical Cos., Inc. † 27,811 1,005,090 Pernix Therapeutics Holdings † 25,570 186,405 Questcor Pharmaceuticals, Inc. † S 13,188 702,129 Salix Pharmaceuticals, Ltd. † 6,182 336,548 27 COMMON STOCKS (96.3%)* cont. Shares Value Pharmaceuticals cont. ViroPharma, Inc. † S 28,024 $664,169 Warner Chilcott PLC Class A (Ireland) † 27,000 483,840 Professional services (0.3%) Acacia Research Corp. † 7,787 289,988 Barrett Business Services, Inc. 3,286 69,466 Real estate investment trusts (REITs) (1.8%) Apollo Commercial Real Estate Finance, Inc. 43,800 703,866 Apollo Residential Mortgage, Inc. 19,700 379,816 Omega Healthcare Investors, Inc. 24,800 558,000 Sovran Self Storage, Inc. 6,600 330,594 Real estate management and development (1.6%) Jones Lang LaSalle, Inc. 12,100 851,477 St. Joe Co. (The) † S 58,518 925,170 Road and rail (1.8%) Avis Budget Group, Inc. † S 65,591 996,983 Dollar Thrifty Automotive Group † 6,013 486,812 Swift Transportation Co. † 60,368 570,478 Semiconductors and semiconductor equipment (3.8%) Cirrus Logic, Inc. † 21,418 639,970 Entegris, Inc. † 46,880 400,355 Nova Measuring Instruments, Ltd. (Israel) † 71,814 626,218 Omnivision Technologies, Inc. † S 13,876 185,383 Photronics, Inc. † S 75,292 459,281 RF Micro Devices, Inc. † 105,700 449,225 Rudolph Technologies, Inc. † S 57,900 504,888 Skyworks Solutions, Inc. † 15,900 435,183 Teradyne, Inc. † S 37,071 521,218 Software (10.7%) Actuate Corp. † 159,302 1,103,963 Allot Communications, Ltd. (Israel) † 30,862 859,815 Aspen Technology, Inc. † 26,537 614,332 BroadSoft, Inc. † 11,445 331,447 Concur Technologies, Inc. † 9,825 669,083 Fair Isaac Corp. S 23,737 1,003,600 JDA Software Group, Inc. † 19,700 584,893 Manhattan Associates, Inc. † 11,930 545,320 Mentor Graphics Corp. † 36,900 553,500 Monotype Imaging Holdings, Inc. † 26,833 449,989 Netscout Systems, Inc. † 42,500 917,575 Parametric Technology Corp. † 23,100 484,176 QLIK Technologies, Inc. † 16,600 367,192 RealPage, Inc. † 20,300 470,148 Synchronoss Technologies, Inc. † S 11,131 205,590 Tangoe, Inc. † 15,600 332,436 28 COMMON STOCKS (96.3%)* cont. Shares Value Software cont. TIBCO Software, Inc. † 12,642 $378,249 Tyler Technologies, Inc. † 10,500 423,675 Ultimate Software Group, Inc. † S 7,697 685,957 VASCO Data Security International, Inc. † 74,300 607,774 Websense, Inc. † 25,828 483,758 Specialty retail (7.2%) Buckle, Inc. (The) S 12,053 476,937 Cabela’s, Inc. † S 23,500 888,535 Cato Corp. (The) Class A 12,863 391,807 Conn’s, Inc. † 25,221 373,271 Destination Maternity Corp. 29,800 643,680 DSW, Inc. Class A 6,357 345,821 Express, Inc. † 33,884 615,672 Finish Line, Inc. (The) Class A S 40,186 840,289 Genesco, Inc. † 7,388 444,388 GNC Holdings, Inc. Class A 13,300 521,360 Men’s Wearhouse, Inc. (The) S 11,243 316,378 Pier 1 Imports, Inc. 13,900 228,377 Sally Beauty Holdings, Inc. † 23,200 597,168 Select Comfort Corp. † S 24,059 503,314 Sonic Automotive, Inc. Class A S 67,528 923,108 Textiles, apparel, and luxury goods (0.5%) G-III Apparel Group, Ltd. † S 19,700 466,693 Perry Ellis International, Inc. † S 3,029 62,852 Thrifts and mortgage finance (0.7%) Ocwen Financial Corp. † 43,100 809,418 Trading companies and distributors (2.5%) Applied Industrial Technologies, Inc. S 21,847 805,062 Beacon Roofing Supply, Inc. † S 38,405 968,574 DXP Enterprises, Inc. † 25,550 1,060,070 Total common stocks (cost $97,521,520) SHORT-TERM INVESTMENTS (22.8%)* Shares Value Putnam Cash Collateral Pool, LLC 0.22% d 21,305,717 $21,305,717 Putnam Money Market Liquidity Fund 0.12% e 4,295,284 4,295,284 Total short-term investments (cost $25,601,001) TOTAL INVESTMENTS Total investments (cost $123,122,521) 29 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $112,351,077. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. S Security on loan, in part or in entirety, at the close of the reporting period. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $19,393,138 $— $— Consumer staples 843,152 — — Energy 6,426,765 — — Financials 7,161,508 — — Health care 23,133,827 — — Industrials 16,059,713 — — Information technology 28,191,887 — — Materials 6,354,942 — — Telecommunication services 587,204 — — Total common stocks — — Short-term investments 4,295,284 21,305,717 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 30 Statement of assets and liabilities 6/30/12 ASSETS Investment in securities, at value, including $21,547,531 of securities on loan (Note 1): Unaffiliated issuers (identified cost $97,521,520) $108,152,136 Affiliated issuers (identified cost $25,601,001) (Notes 1 and 5) 25,601,001 Dividends, interest and other receivables 76,374 Receivable for shares of the fund sold 114,391 Receivable for investments sold 2,819,481 Total assets LIABILITIES Payable to custodian 128,273 Payable for investments purchased 2,305,767 Payable for shares of the fund repurchased 226,446 Payable for compensation of Manager (Note 2) 49,859 Payable for investor servicing fees (Note 2) 40,936 Payable for custodian fees (Note 2) 7,897 Payable for Trustee compensation and expenses (Note 2) 58,407 Payable for administrative services (Note 2) 218 Payable for distribution fees (Note 2) 72,192 Collateral on securities loaned, at value (Note 1) 21,305,717 Other accrued expenses 216,594 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $187,793,478 Accumulated net investment loss (Note 1) (253,809) Accumulated net realized loss on investments (Note 1) (85,819,208) Net unrealized appreciation of investments 10,630,616 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($90,494,225 divided by 4,927,470 shares) $18.37 Offering price per class A share (100/94.25 of $18.37)* $19.49 Net asset value and offering price per class B share ($195,164 divided by 11,573 shares)** $16.86 Net asset value and offering price per class C share ($4,954,878 divided by 294,924 shares)** $16.80 Net asset value and redemption price per class M share ($1,058,439 divided by 61,062 shares) $17.33 Offering price per class M share (100/96.50 of $17.33)* $17.96 Net asset value, offering price and redemption price per class R share ($7,915,830 divided by 440,959 shares) $17.95 Net asset value, offering price and redemption price per class Y share ($7,732,541 divided by 411,035 shares) $18.81 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 31 Statement of operations Year ended 6/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $65) $731,870 Interest (including interest income of $1,569 from investments in affiliated issuers) (Note 5) 1,569 Securities lending (Note 1) 131,026 Total investment income EXPENSES Compensation of Manager (Note 2) 728,613 Investor servicing fees (Note 2) 383,189 Custodian fees (Note 2) 23,578 Trustee compensation and expenses (Note 2) 10,056 Administrative services (Note 2) 3,767 Distribution fees — Class A (Note 2) 239,380 Distribution fees — Class B (Note 2) 22,055 Distribution fees — Class C (Note 2) 53,341 Distribution fees — Class M (Note 2) 8,181 Distribution fees — Class R (Note 2) 39,969 Other 125,548 Fees waived and reimbursed by Manager (Note 2) (7,943) Total expenses Expense reduction (Note 2) (27,228) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 6,522,862 Net unrealized depreciation of investments during the year (18,024,261) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 6/30/12 Year ended 6/30/11 Operations: Net investment loss $(738,041) $(746,270) Net realized gain on investments 6,522,862 29,598,169 Net unrealized appreciation (depreciation) of investments (18,024,261) 19,360,476 Net increase (decrease) in net assets resulting from operations Increase in capital from settlement payments (Note 7) 22,606 685 Redemption fees (Note 1) 12,380 16,685 Decrease from capital share transactions (Note 4) (21,563,664) (15,396,323) Total increase (decrease) in net assets NET ASSETS Beginning of year 146,119,195 113,285,773 End of year (including accumulated net investment loss of $253,809 and $—, respectively) The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net realized gain From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations on investments return of capital distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A June 30, 2012 (.10) (1.48) — b,e 1.31 (.57) 141 June 30, 2011 (.09) 6.34 — b,f 1.32 (.50) 108 June 30, 2010 (.09) 2.35 — 1.39 g (.67) g 114 June 30, 2009 (.10) (5.63) — 1.47 g (.79) g 133 June 30, 2008 (.17) (4.08) (3.01) (.03) — — 1.52 g (.84) g 138 Class B June 30, 2012 (.16) (1.38) — b,e 1.70 h (.97) h 141 June 30, 2011 (.20) 5.87 — b,f 2.07 (1.25) 108 June 30, 2010 (.17) 2.19 — 2.14 g (1.38) g 114 June 30, 2009 (.18) (5.31) — 2.22 g (1.55) g 133 June 30, 2008 (.32) (3.86) (3.01) (.03) — — 2.27 g (1.60) g 138 Class C June 30, 2012 (.22) (1.37) — b,e 2.06 (1.32) 141 June 30, 2011 (.20) 5.87 — b,f 2.07 (1.25) 108 June 30, 2010 (.18) 2.19 — 2.14 g (1.41) g 114 June 30, 2009 (.18) (5.30) — 2.22 g (1.55) g 133 June 30, 2008 (.31) (3.88) (3.01) (.03) — — 2.27 g (1.59) g 138 Class M June 30, 2012 (.18) (1.42) — b,e 1.81 (1.06) 141 June 30, 2011 (.16) 6.03 — b,f 1.82 (1.00) 108 June 30, 2010 (.15) 2.25 — 1.89 g (1.16) g 114 June 30, 2009 (.16) (5.41) — 1.97 g (1.30) g 133 June 30, 2008 (.26) (3.95) (3.01) (.03) — — 2.02 g (1.34) g 138 Class R June 30, 2012 (.14) (1.46) — b,e 1.56 (.82) 141 June 30, 2011 (.13) 6.22 — b,f 1.57 (.76) 108 June 30, 2010 (.13) 2.32 — 1.64 g (.92) g 114 June 30, 2009 (.13) (5.55) — 1.72 g (1.05) g 133 June 30, 2008 (.21) (4.04) (3.01) (.03) — — 1.77 g (1.08) g 138 Class Y June 30, 2012 (.06) (1.52) — b,e 1.06 (.32) 141 June 30, 2011 (.04) 6.46 — b,f 1.07 (.24) 108 June 30, 2010 (.06) 2.40 — 1.14 g (.41) g 114 June 30, 2009 (.07) (5.72) — 1.22 g (.55) g 133 June 30, 2008 (.12) (4.13) (3.01) (.03) — — 1.27 g (.59) g 138 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011 (Note 7). f Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets June 30, 2010 0.20% June 30, 2009 0.33 June 30, 2008 0.20 h Reflects a voluntary waiver, which went into effect during the period, of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012 (Note 2). The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 6/30/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from July 1, 2011 through June 30, 2012. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. The fund invests mainly in small companies of a size similar to those in the Russell 2000 Growth Index. As of August 31, 2011, the index was composed of companies having market capitalizations of between $44 million and $3.20 billion. Putnam Management may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Prior to March 1, 2012, classB shares converted to classA shares after approximately five years. In addition, effective March 1, 2012, the Trustees approved the conversion of all existing classB shares as of that date to classA shares; class B shares purchased on or after that date convert to class A shares after approximately eight years. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 37 Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S.dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $21,566,031. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $21,305,717. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade 38 settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At June 30, 2012, the fund had a capital loss carryover of $85,565,144 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $39,860,055 $— $39,860,055 June 30, 2017 45,705,089 — 45,705,089 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $253,809 of late year ordinary losses (i) ordinary losses recognized during the period between January 1, 2012 and June 30, 2012, and (ii) specified ordinary losses recognized during the period between November 1, 2011 and June 30, 2012, to its fiscal year ending June 30, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, late year loss deferrals, unrealized gains and losses on passive foreign investment companies and net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $484,232 to decrease accumulated net investment loss, $285,629 to decrease paid-in-capital and $198,603 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $16,548,891 Unrealized depreciation (6,172,339) Net unrealized appreciation 10,376,552 Capital loss carryforward (85,565,144) Late year ordinary loss deferral (253,809) Cost for federal income tax purposes $123,376,585 39 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.636% of the fund’s average net assets before a decrease of $37,652 (0.031% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 40 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $320 under the expense offset arrangements and by $26,908 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $98, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the period from November 1, 2011 through February 29, 2012, a portion of the fund’s distribution (12b–1) fees for classB shares were waived, reducing the fees from an annual rate of 1.00% to 0.25% as a result of this waiver. During the reporting period, the fund’s expenses were reduced by $7,943 as a result of this limit. Effective March 1, 2012, the fund’s classB distribution (12b–1) fee rate returned to an annual rate of 1.00% of the average net assets of classB shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $19,189 and $93 from the sale of classA and classM shares, respectively, and received $3,998 and $862 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $169,683,745 and $191,606,947, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 41 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/12 Year ended 6/30/11 ClassA Shares Amount Shares Amount Shares sold 679,630 $12,519,463 946,834 $16,933,893 Shares issued in connection with reinvestment of distributions — 679,630 12,519,463 946,834 16,933,893 Shares repurchased (1,536,362) (27,814,247) (1,762,154) (30,329,191) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassB Shares Amount Shares Amount Shares sold 42,723 $723,191 60,973 $984,652 Shares issued in connection with reinvestment of distributions — 42,723 723,191 60,973 984,652 Shares repurchased (256,127) (4,503,559) (151,757) (2,450,557) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassC Shares Amount Shares Amount Shares sold 30,745 $519,229 50,904 $835,516 Shares issued in connection with reinvestment of distributions — 30,745 519,229 50,904 835,516 Shares repurchased (96,992) (1,613,998) (103,661) (1,687,063) Net decrease Year ended 6/30/12 Year ended 6/30/11 ClassM Shares Amount Shares Amount Shares sold 8,693 $147,322 6,462 $107,005 Shares issued in connection with reinvestment of distributions — 8,693 147,322 6,462 107,005 Shares repurchased (13,973) (234,405) (28,092) (433,953) Net decrease 42 Year ended 6/30/12 Year ended 6/30/11 ClassR Shares Amount Shares Amount Shares sold 91,165 $1,597,201 179,369 $3,174,753 Shares issued in connection with reinvestment of distributions — 91,165 1,597,201 179,369 3,174,753 Shares repurchased (111,456) (1,934,201) (116,002) (1,995,521) Net increase (decrease) Year ended 6/30/12 Year ended 6/30/11 ClassY Shares Amount Shares Amount Shares sold 91,652 $1,810,857 192,895 $3,651,470 Shares issued in connection with reinvestment of distributions — 91,652 1,810,857 192,895 3,651,470 Shares repurchased (154,041) (2,780,517) (226,332) (4,187,327) Net decrease At the close of the reporting period, Putnam Investments, LLC owned 43 class A shares of the fund (less than 0.01% of class A shares outstanding) and 655 classB shares of the fund (5.66% of classB shares outstanding), valued at $790 and $11,043, respectively. Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,569 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $45,050,914 and $45,225,132, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $22,606 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $685 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 43 Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 44 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 45 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 46 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 47 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 48 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Michael J. Higgins Putnam Investment John A. Hill Vice President and Treasurer Management, LLC Paul L. Joskow One Post Office Square Elizabeth T. Kennan Janet C. Smith Boston, MA 02109 Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Investment Sub-Manager George Putnam, III and Assistant Treasurer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens Susan G. Malloy London, England SW1A 1LD Vice President and Officers Assistant Treasurer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, Mark C. Trenchard Custodian Principal Executive Officer, and Vice President and State Street Bank Compliance Liaison BSA Compliance Officer and Trust Company Steven D. Krichmar Judith Cohen Legal Counsel Vice President and Vice President, Clerk, and Ropes & Gray LLP Principal Financial Officer Associate Treasurer Independent Registered Robert T. Burns Nancy E. Florek Public Accounting Firm Vice President and Vice President, Proxy Manager, PriceWaterhouseCoopers LLP Chief Legal Officer Assistant Clerk, and Associate Treasurer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees June 30, 2012	$52,075	$	$6,899	$238 June 30, 2011	$55,628	$	$4,018	$ — For the fiscal years ended June 30, 2012 and June 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $200,151 and $232,239 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
